SECONDMENT AGREEMENT THIS SECONDMENT AGREEMENT (the “Agreement”) is made on July 6, 2010 by and between Vishay Intertechnology, Inc., a Delaware corporation (“VSH”), and Vishay Precision Group, Inc., a Delaware corporation (“VPG”). WHEREAS, VSH has agreed that it will supply to VPG assistance by seconding two of its employees, Dr. Felix Zandman and Reuben Katraro (together, the “Secondees”) to VPG in accordance with the terms and conditions of this Agreement. NOW IT IS HEREBY AGREED AS FOLLOWS: 1. Secondment. VSH shall second the Secondees to VPG for the time periods described in Section 4, in accordance with the terms and conditions of this Agreement (the “Secondment”). 2. Commitment to VPG. Subject to the provisions of Section 6, VSH shall be required to make each Secondee available to VPG for the performances of the Services described in Section 3 for up to five percent (5%) of such Secondee’s professional working time on a monthly basis; provided that in no event shall a Secondee be required to commit more than five (5) hours to the Services for VPG in the course of any given week. 3. Services. Each Secondee will provide VPG with consulting services in research and development and technology (the “Services”) pursuant to the terms of this Agreement.
